Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 02, 2021 in response to the Office Action of November 02, 2020 is acknowledged and has been entered. 
The objections to the drawings are now withdrawn in view of the amendment to FIGS. 6, 13 and 14.
The objections to claims 1, 9, 17, 23 and 27 are now withdrawn in view of the claim amendment.
The rejections to claims 1-27 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment, in view of Applicant’s arguments, and with Examiner’s reconsideration. See “Reasons for Allowance” for the detailed consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 02, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Proposal for this examiner’s amendment was given in an interview with Mr. Christian Hans (Reg. No. 76,977) on March 08, 2021. Applicant’s approval was obtained on March 17, 2021. 

Amendments to the claims:
Claims 1, 3, 5-7, 9-11 and 15-27 are amended for clearly defining the scope of the invention, for using consistent claim language, and for correcting minor clerical errors. 
Claim 2 is cancelled. The feature of claim 2 has been incorporated to claims 1, 17 and 27 such that the harmonic excitation turned when performing the oncotripsy is an ultrasonic harmonic excitation. Claim 5 that was previously dependent on claim 2 is now dependent on claim 1.

Claim 1. A method of performing oncotripsy comprising:
identifying a target cell type in an organism and identifying at least one healthy cell type present in the organism near the target cell type;
modeling the target cell type and the at least one healthy cell type to identify a plurality of eigenfrequencies for the target cell type and a plurality of eigenfrequencies for the at least one healthy cell type, wherein the plurality of eigenfrequencies for the target cell type and the plurality of eigenfrequencies for the at least one healthy cell type are determined by modeling a plasma membrane, a nuclear envelope, cytoplasm, nucleoplasm, and a nucleolus for the target cell type and the at least one healthy cell type, wherein the plasma membrane is modeled as a lipid bilayer composed of two regular layers of lipid 
selecting a target cell eigenfrequency from the plurality of eigenfrequencies for the target cell type such that a spectral gap exists between the target cell eigenfrequency and all eigenfrequencies in the plurality of eigenfrequencies associated with the at least one healthy cell type;
subjecting at least one area of the organism containing target cells to an ultrasonic harmonic excitation tuned to the target cell eigenfrequency for a duration sufficient to induce a transient destructive resonance within the target cell type, 
wherein the spectral gap is sufficiently large such that the transient destructive resonance is induced within the target cell[[s]] type and not 

Claim 3. The method of claim 1, wherein the transient destructive resonance disrupts [[the ]]nuclear membranes of the target cells and induces lysis.  

Claim 5. The method of claim [[2]]1, wherein the ultrasonic harmonic excitation has a frequency range of about 80 kHz, a duration of at least 70 [[µs]]microseconds, and a power density of at least 0.8 W/cm2.  

Claim 6. The method of claim 1, wherein the plasma membrane, the nuclear envelope, the cytoplasm, the nucleoplasm, and the nucleolus are each modeled as a spheroidal shape.  

Claim 7. The method of claim 6, wherein the plurality of eigenfrequencies for the target cell type plurality of eigenfrequencies for the at least one healthy cell type are determined by considering a nucleus-to-cell volume ratio[[s]] of the target cell[[s]] type and the at least one healthy cell type.  

Claim 9. The method of claim 1, wherein the plurality of eigenfrequencies of the target cell[[s]] type and the plurality of eigenfrequencies for the at least one healthy cell type are determined by modelling elasticity of the plasma membrane, the nuclear envelope, the cytoplasm, the nucleoplasm, and the nucleolus using a Mooney-Rivlin-type strain energy density calculation.  

Claim 10. The method of claim 1, wherein the plurality of eigenfrequencies for the target cell type plurality of eigenfrequencies for the at least one healthy cell type are determined using a finite element mesh.  

Claim 11. The method of claim 1, wherein the cytoplasm, the nucleoplasm and the nucleolus for the target cell type the nuclear envelope are discretized using linear triangular membrane elements.  

Claim 15. (Original) The method of claim 1, wherein the target cell eigenfrequency [[of]]for the target cell type is selected such that the ultrasonic harmonic s lysis in a specific cell component of the target cell type.  

Claim 16. The method of claim 15, wherein the target cell type is cancerous, and the is induced within the plasma membrane of the target cell.  

Claim 17. A method of determining oncotripsy conditions comprising:
identifying a target cell type in an organism and identifying at least one healthy cell type present in the organism near the target cell type;
modeling the target cell type and the at least one healthy cell type to determine a target cell ultrasonic eigenfrequency for the target cell type, 
wherein the modeling comprises identifying a plurality of ultrasonic eigenfrequencies for the target cell type and a plurality of eigenfrequencies for the at least one healthy cell type, 
wherein the plurality of ultrasonic eigenfrequencies for the target cell type and the plurality of eigenfrequencies for the at least one healthy cell type are determined by modeling a plasma membrane, a nuclear envelope, cytoplasm, nucleoplasm, and a nucleolus for the target cell type and the at least one healthy cell type, 
wherein the plasma membrane is modeled as a lipid bilayer composed of two regular layers of lipid molecules, [[and]] 
wherein the nuclear envelope is modeled as a double lipid bilayer membrane, [[and]] 
wherein a spectral gap exists between the target cell ultrasonic eigenfrequency and all of the plurality of eigenfrequencies for the at least one healthy cell type, and 

  
Claim 18. The method of claim 17, wherein the plasma membrane, the nuclear envelope, the cytoplasm, the nucleoplasm, and the nucleolus are each modeled as a spheroidal shape.  

Claim 19. The method of claim 18, wherein the plurality of ultrasonic eigenfrequencies of the target cell[[s]] type and the plurality of ultrasonic eigenfrequencies of the at least one healthy cell type are determined by considering one or more of the following properties: a nucleus-to-cell volume ratio[[s]] of the target cell type and the at least one healthy cell type,target cell type and the at least one healthy cell type,target cell type and the at least one healthy cell type.

Claim 20. The method of claim 19, wherein [[a]]the nucleus-to-cell volume ratio of the target cell[[s]] type is greater than a nucleus-to-cell volume ratio of the at least one healthy cell[[s]] type.

Claim 21. The method of claim 19, wherein the extra-cellular matrix of the target cell[[s]] type is stiffer than that of the at least one healthy cell[[s]] type.

Claim 22. (Previously Presented) The method of claim 19, wherein the cellular material of the target cell[[s]] type is softer than that of the at least one healthy cell[[s]] type.

Claim 23. The method of claim 17, wherein the plurality of ultrasonic eigenfrequencies of the target cell[[s]] type and the plurality of ultrasonic eigenfrequencies for the at least one healthy cell type are determined by modelling elasticity of the plasma membrane, the nuclear envelope, the cytoplasm, the nucleoplasm, and the nucleolus using a Mooney-Rivlin-type strain energy density calculation.

Claim 24. The method of claim 17, wherein the plurality of ultrasonic eigenfrequencies of the target cell[[s]] type and the plurality of ultrasonic eigenfrequencies for the at least one healthy cell type are determined using a finite element mesh.

Claim 25. The method of claim 17, wherein the cytoplasm, the nucleoplasm, and the nucleolus of the target cell[[s]] type and the at least one healthy cell type are discretized using linear tetrahedral elements, and wherein the plasma membrane and the nuclear envelope are discretized using linear triangular membrane elements.

Claim 26. The method of claim 24, wherein the target cell[[s]] type and the at least one healthy cell type are approximated as elliptical cells embedded into an extra-cellular matrix modelled using a standard Bloch wave theory.

Claim 27. A system for performing oncotripsy comprising:
a source of ultrasonic harmonic excitation; and
a source controller for selecting an ultrasonic harmonic excitation frequency from a plurality of eigenfrequencies corresponding to a target cell type such that a spectral gap exists between the selected ultrasonic harmonic excitation frequency and all eigenfrequencies from a plurality of eigenfrequencies associated with at least one healthy cell type,
wherein the spectral gap is sufficiently large such that a transient destructive resonance is induced within the target cell[[s]] type and not induced within 

wherein the plasma membrane is modeled as a lipid bilayer composed of two regular layers of lipid molecules, and 
wherein the nuclear envelope is modeled as a double lipid bilayer membrane.

Allowable Subject Matter
Claims 1 and 3-27 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the limitations recited in claims 1, 17 and 27 in regard to the features of “(1) the plurality of eigenfrequencies for the target cell type and the plurality of eigenfrequencies for the at least one healthy cell type are determined by modeling a plasma membrane, a nuclear envelope, cytoplasm, nucleoplasm and a nucleolus for the target cell type and the at least one healthy cell type, and (2) an ultrasonic harmonic excitation is tuned to the target cell eigenfrequency selected from the pluratliy of eigenfrequencies for the target cell type to induce a transient destructive resonance within the target cell", i.e., the eigenfrequency that the ultrasonic harmonic excitation is tuned for inducing transient cell destruction is selected from among the eigenfrequencies determined by modeling the above recited four cellular components, combination with the other claimed elements, is not taught or disclosed in the prior art. 


The prior arts relevant to the claimed invention are cited below. These references were previously cited in the rejection to claims 1, 17 and 27, and have been cited in the Notice of References Cited PTO-892 on November 20, 2019 and April 24, 2020.
 
Kline et al., US 2013/0131557 A1. Kline discloses a method to use tuned resonant frequency ultrasonic energy for treatment of cancer that selectively destroys neoplastic cells while leaving surrounding healthy tissue minimally affected. Though Kline discloses that the resonant frequency is determined, it is determined based on the length of the biological structure, or a dimension, for example the average nuclear diameter or the average maximum dimension of the neoplastic cell, in a particular development stage. Kline does not disclose that the resonant frequency is determined by modeling the cells, nor further by modeling the recited four cellular components. Further, though Kline discloses that the normal healthy cells are resistant to the turned resonance frequency, Kline does not disclose that the resonance frequencies are also determined for the healthy cells.
Or et al., Ultrasound in Med. & Biol., Vol. 35, No. 6, pp.1015-1025, 2009. Or discloses determination of a resonance frequency. The resonance frequency is determined based on cell modeling. However, the determined resonance frequency is a frequency associated with intracellular vibration of 
Esser et al., US 2009/0198231 A1. Esser teaches a method of using electrical pulses for electroporation to induce apoptosis. The method uses cell modeling to identify the parameters needed in order to induce cell apoptosis, in specific sufficient electrical pulses that would induce sufficient death molecules. Since the method of Esser concerns electroporation, the cell model of Esser is a “local membrane model” that comprises membrane components of the cell including the plasma membrane PM, the endoplasmic reticulum ERM, the nucleus NOM, NIM and the mitochondria MOM. Esser does not disclose that the cell model also comprises non-membrane components, i.e., the cytoplasm, the nucleoplasm and the nucleolus, and is considered not having sufficient motivation to include those components for the purpose of studying electroporation that deals with the permeability of cell membranes allowing materials to be introduced into the cell or cell components. Esser further does not disclose that the resonance frequency is used for inducing transient cell destruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YI-SHAN YANG/Examiner, Art Unit 3793